Citation Nr: 1615076	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the Veteran's claims file currently resides with the Providence, Rhode Island RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in September 2013.  A transcript of his hearing has been associated with the electronic record.

In a November 2014 decision, the Board dismissed the issues of entitlement to service connection for weight gain and a higher initial evaluation for erectile dysfunction; denied higher ratings for diabetes mellitus, peripheral neuropathy of the lower extremities, and bilateral hearing loss disability; and remanded the issues of entitlement to service connection for an acquired psychiatric disorder and hypertension, as well as the issue of entitlement to a TDIU.  In a June 2015 rating decision, the RO granted service connection for hypertension.  In an August 2015 rating decision, the RO granted service connection for a psychiatric disorder.  As these awards of service connection constitute a full grant of the benefits sought on appeal, the Board will not further address these issues.  Thus, as set forth above, the only issue remaining on appeal is that of entitlement to a TDIU.


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 90 percent based upon service connection for an acquired psychiatric disorder, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 20 percent disabling; degenerative joint disease of the thoracolumbar spine, evaluated as 20 percent disabling; peripheral neuropathy and radiculopathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; diabetic retinopathy, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; bilateral hearing loss disability, evaluated as noncompensably disabling; and erectile dysfunction, evaluated as noncompensably disabling.

2.  The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his occupational experience and educational background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A November 2014 letter discussed the evidence necessary to support the Veteran's claim of entitlement to a TDIU.  The evidence of record was listed and the Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

The Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was identified during the hearing and the presiding VLJ explained the evidence necessary to support the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran asserts that service-connected disabilities preclude him from gainful employment.  He is service-connected for the following disabilities: an acquired psychiatric disorder, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 20 percent disabling; degenerative joint disease of the thoracolumbar spine, evaluated as 20 percent disabling; peripheral neuropathy and radiculopathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; diabetic retinopathy, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; bilateral hearing loss disability, evaluated as noncompensably disabling; and erectile dysfunction, evaluated as noncompensably disabling.  His combined evaluation for compensation is 90 percent, which incorporates a bilateral factor of 4.8 percent for peripheral neuropathy of the bilateral upper and lower extremities. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

As the Veteran has a combined rating of 90 percent, with service-connected peripheral neuropathy of the bilateral upper and lower extremities stemming from a common etiology and combining, pursuant to 38 C.F.R. §4.25 and §4.26, to a 40 percent evaluation, he meets the objective criteria under 38 C.F.R. § 4.16  for consideration of a TDIU.  

The central inquiry when considering entitlement to a TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and maintain employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  See Van Hoose at 363 (1993).

The Veteran is 68 years old.  Service personnel records reflect that he earned a Bachelor of Science degree prior to service.  Following separation from service in 1971, he reportedly earned a Master's Degree in education and worked for many years in that field before retiring.  He then worked for a retail establishment from 1998 to 2012, when he terminated his employment voluntarily.  

On VA examination in August 2012, the examiner concluded that the Veteran's diabetes, hypertension, erectile dysfunction, and peripheral neuropathy did not have an impact on his ability to work.  This examiner did note that the Veteran's thoracolumbar spine disability did impact his ability to work, noting that prolonged sitting and standing caused pain.

On VA audiological examination in October 2012, the examiner stated that the Veteran's hearing loss and tinnitus did not impact his ability to work.  

The report of a VA gastrointestinal examination conducted in October 2012 indicates that the Veteran's esophageal conditions did not impact his ability to work.  

On VA audiological examination in October 2013, the Veteran reported that he was experiencing increased difficulty hearing on the telephone.  The examiner noted that the Veteran was retired, but that his hearing loss did not prevent him from performing any of his daily activities, nor did it prevent or impede him from obtaining or maintaining employment.  

On VA diabetes mellitus examination in October 2013, the examiner concluded that the Veteran's diabetes did not impact his ability to work.  She  noted the Veteran's report of an increase in his insulin dose, but determined that the condition did not preclude either physical or sedentary employment.  

On VA gastrointestinal examination in October 2013, the examiner indicated that the Veteran's GERD did not preclude either physical or sedentary employment.  

The report of a VA genitourinary examination conducted in October 2013 indicates that the Veteran's erectile dysfunction did not preclude either physical or sedentary employment.  

On VA spine examination in October 2013,  the examiner indicated that the Veteran's spine condition impacted his ability to work, noting that the condition was productive of limited range of motion that impaired standing, sitting, bending, pushing, pulling, lifting, and carrying.  

On VA neurological examination in October 2013, the examiner concluded that peripheral neuropathy did not preclude either physical or sedentary employment.  

On VA optometry examination in October 2013, the examiner concluded that diabetic retinopathy did not impact the Veteran's ability to work.  She noted that retinopathy had not affected the Veteran's visual function, and therefore had no impact on his employability.

In January 2015, a private chiropractor stated that he had treated the Veteran for low back pain, with improvement.  He noted that the Veteran had been employed at a department store, and that his position required him to stand for long periods, exacerbating his spinal condition.  He indicated that he had advised the Veteran not to stand or sit for long periods, and to refrain from lifting more than 10 pounds.  

On VA examination in April 2015, the examiner concluded that diabetes did not impact the Veteran's ability to work.  This examiner also stated that diabetic peripheral neuropathy impacted the Veteran's ability to work, noting that it affected work requiring heavy lifting or carrying, prolonged sitting or standing, and repetitive use of his right hand.  He further stated that the Veteran's spine condition impacted his ability to perform work requiring heaving lifting or carrying, and repetitive bending.  

In August 2015, a VA examiner concluded that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

Having carefully considered the record, the Board concludes that a TDIU is not warranted.  In this regard, the Board notes that various VA examiners have indicated that the Veteran is not precluded from gainful employment by his peripheral neuropathy, hearing loss and tinnitus, GERD and esophageal conditions, or diabetes mellitus.  The August 2015 psychological examiner indicated that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.
While examiners have noted that the Veteran's back disability impacts his employability, none has stated that gainful employment is entirely precluded by this disability.  

The Board acknowledges that a single opinion was not sought with respect to the cumulative impact of the Veteran's service-connected disabilities on his daily activities, including work.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2015); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  

In this case, diabetes mellitus, gastrointestinal, genitourinary, spine, and neurology examinations were conducted in 2013 by the same examiner, who provided opinions regarding the functional impact of those disabilities; only audiological and optometry examinations were conducted by other providers with the requisite qualifications to do so.  In 2015, a single examiner conducted diabetes mellitus, neurological, and spine examinations and provided a discussion of the functional impact of these disabilities; an audiological examination was carried out by an audiologist qualified to perform such an evaluation.  In each case, the agency of original jurisdiction (AOJ) reviewed the examination reports and interpreted them in light of the Veteran's whole recorded history, ensuring that its determination accurately reflected the impact of the Veteran's overall disability, to include on his ability to obtain and maintain gainful employment.  As such, the Board finds that the AOJ appropriately carried out its duty, and that no additional opinions need be obtained.  

In essence, the evidence of record supports a finding that the Veteran, without regard to advancing age, could perform sedentary employment.  The opinions discussed above, offered by providers with the requisite medical education and training, are more probative than the Veteran's lay statements to the contrary and are supported by the record.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration, but concludes that this case presents no unusual or exceptional circumstances which would justify such an action.  In this regard, the Board notes that although the Veteran's service-connected disabilities do present some interference in daily living, his educational and work history demonstrate that he would not be prohibited from performing work of a more sedentary nature. 

In reaching this decision, the Board has determined that application of the evidentiary equipoise rule is not required in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


